Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 09/13/19, including preliminary amendments filed on 01/26/21 has been entered.
Claims 1-30 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the particular limitations of the claims coupled with the concepts of identifying another beam based in part on the PDCCH that, while associated with the UE, will not be used during the transmission opportunity, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13 and 15-20, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel (3GPP TSG RAN WG1 Mtg #94, R1-1808669, “Remaining Issues on Beam Management”, cited by applicant of record).

Regarding claims 1 and 15, Intel discloses a method for wireless communication at a user equipment (UE) [Sec. 2.1 par. 1], comprising:
monitoring a search space for a common physical downlink control channel associated with a transmission opportunity (Scheduling PDCCH [fig. 2]);
identifying at least one transmission beam for use by a base station during the transmission opportunity based at least in part on the common physical downlink control channel (Indicated TCI [Proposal 6]); and
receiving information using the at least one transmission beam during the transmission opportunity (Beam management [Sec. 2]).
Regarding claim 15, Intel discloses a method for wireless communication by a base station [fig. 2].

Regarding claim 11, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
a plurality of beams that include the common physical downlink control channel based at least in part on monitoring the search space, wherein identifying the at least one transmission beam is based at least in part on receiving at least one of the plurality of beams that includes the common physical downlink control channel (Slot with scheduling PDCCH periodically arrives [fig. 2]).

Regarding claim 13, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
receiving the common physical downlink control channel based at least in part on monitoring the search space, wherein identifying the at least one transmission beam is based at least in part on receiving the common physical downlink control channel [fig. 2]; or
entering, by the UE, a sleep state to conserve power, wherein monitoring the search space is based at least in part on entering the sleep state.

Regarding claim 16, Intel discloses everything claimed, as applied above.

wherein the common physical downlink control channel comprises an indication signal for the UE to determine whether the UE is to monitor subsequent dedicated PDCCH monitoring occasions based at least in part on identifying the at least one transmission beam included in the common physical downlink control channel [fig. 2].

Regarding claim 17, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
identifying a group of UEs that comprise the UE based at least in part on identifying the information waiting to be transmitted to the UE, wherein the common physical downlink control channel comprises an indication of the group of UEs [Sec. 2.1, fig. 2].

Regarding claim 18, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
identifying a transmission configuration indicator (TCI) associated with the UE based at least in part on identifying the information waiting to be transmitted to the UE, wherein the common physical downlink control channel comprises an indication of the TCI [fig. 2].

Regarding claim 19, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
performing an initialization procedure to associate one or more transmission beams with the UE or a group of UEs, the one or more transmission beams for use to communicate information with the UE or the group of UEs during the transmission opportunity, wherein identifying the at least one transmission beam is based at least in part on performing the initialization procedure [fig. 2 (i.e., initialization procedure)].

Regarding claim 20, Intel discloses everything claimed, as applied above.
Intel further discloses wherein transmitting the common physical downlink control channel comprises:
transmitting the common physical downlink control channel that includes a list of a plurality of transmission beams the base station intends to use during the transmission opportunity to transmit information with a plurality of UEs (Beam pair [Sec. 2.2, fig. 2]).

Regarding claim 23, Intel discloses everything claimed, as applied above.
Intel further discloses further comprising:
transmitting a plurality of beams that include the common physical downlink control channel in a beam sweeping pattern, wherein transmitting the plurality of beams comprises transmitting the common physical downlink control channel; or
identifying a periodicity for the UE to monitor a search space different than a current periodicity, wherein the common physical downlink control channel includes an indication of the periodicity [fig. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Blankenship (US 20180198677 A1).

Regarding claim 2, Intel discloses everything claimed, as applied above.
Although Intel discloses based at least in part on identifying the at least one transmission beam, as discussed above, Intel does not explicitly disclose transitioning from a sleep state to an active state … wherein receiving the information is based at least in part on transitioning from the sleep state to the active state. However, these concepts are well known as disclosed by Blankenship.
In the same field of endeavor, Blankenship discloses further comprising:
transitioning from a sleep state to an active state … wherein receiving the information is based at least in part on transitioning from the sleep state to the active state [par. 0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel with Blankenship. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of reducing power consumption [Blankenship par. 0099].

Regarding claim 3, Intel and Blankenship disclose everything claimed, as applied above.
Intel and Blankenship further disclose further comprising:
determining that the at least one transmission beam is to be used to communicate information with the UE during the transmission opportunity [Intel fig. 2], wherein transitioning from the sleep state to the active state [Blankenship par. 0113] is based at least in part on determining that the at least one transmission beam is to be used to communicate information with the UE during the transmission opportunity [Intel fig. 2].

claim 4, Intel and Blankenship disclose everything claimed, as applied above.
Intel and Blankenship further disclose further comprising:
identifying an identifier of a group of UEs scheduled to receive information during the transmission opportunity included in the common physical downlink control channel (Group based beam reporting (i.e., requires identifier) [Intel Sec. 2.1]), wherein transitioning from the sleep state to the active state [Blankenship par. 0113] is based at least in part on identifying the group of UEs scheduled to receive information during the transmission opportunity [Intel fig. 2]).

Regarding claim 5, Intel and Blankenship disclose everything claimed, as applied above.
Intel and Blankenship further disclose further comprising:
identifying a transmission configuration indicator (TCI) based at least in part on the common physical downlink control channel [fig. 2], wherein transitioning from the sleep state to the active state [Blankenship par. 0113] is based at least in part on identifying the TCI [fig. 2].

Regarding claim 6, Intel and Blankenship disclose everything claimed, as applied above.
Intel and Blankenship further disclose further comprising:
identifying a group of UEs scheduled to receive information during the transmission opportunity based at least in part on the TCI included in the common physical downlink control channel, wherein identifying the at least one transmission beam is based at least in part on identifying the group of UEs scheduled to receive information during the transmission opportunity [Sec. 2.1, fig. 2].

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of LG (3GPP TSG RAN WG1 Mtg. #94, R1-1809972, “Summary #2 on frame structure for NR-U”, cited by applicant of record).

Regarding claim 7, Intel discloses everything claimed, as applied above.
Although Intel discloses based at least in part on identifying the at least one transmission beam, wherein receiving the information using the at least one transmission beam during the transmission opportunity, as discussed above, Intel does not explicitly disclose monitoring a second search space associated with the transmission opportunity … is based at least in part on monitoring the second search space. However, these concepts are well known as disclosed by LG.
In the same field of endeavor, LG discloses further comprising:
monitoring a second search space associated with the transmission opportunity … is based at least in part on monitoring the second search space (Adapt PDCCH monitoring periodicity based on structure [Sec. 3.3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel with LG. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of UE power saving [LG Sec. 3.3].

Regarding claim 8, Intel and LG disclose everything claimed, as applied above.
Intel and LG further disclose wherein monitoring the second search space comprises:
dynamically activating at least a portion of the UE based at least in part on the common physical downlink control channel (The adaptation will cause the UE to begin receiving data or not (i.e., activing at least a portion of the UE) [Sec. 3.3]).

claim 9, Intel discloses everything claimed, as applied above.
Although Intel discloses wherein monitoring the search space comprises: monitoring the search space on a primary cell, the method further comprising and based at least in part on monitoring the search space on the primary cell, as discussed above, Intel does not explicitly disclose tuning, for a secondary cell, a receiver of the UE … wherein receiving the information using the at least one transmission beam during the transmission opportunity is based at least in part on tuning, for the secondary cell, the receiver of the UE. However, these concepts are well known as disclosed by LG.
In the same field of endeavor, LG discloses:
tuning, for a secondary cell, a receiver of the UE … wherein receiving the information using the at least one transmission beam during the transmission opportunity is based at least in part on tuning, for the secondary cell, the receiver of the UE [Sec. 3.3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel with LG. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of UE power saving [LG Sec. 3.3].

Regarding claim 12, Intel discloses everything claimed, as applied above.
Although Intel discloses based at least in part on the common physical downlink control channel, as discussed above, Intel does not explicitly disclose identifying a periodicity for monitoring the search space different than a current periodicity for monitoring the search space; and monitoring a second search space based at least in part on identifying the periodicity. However, these concepts are well known as disclosed by LG.
In the same field of endeavor, LG discloses further comprising:
identifying a periodicity for monitoring the search space different than a current periodicity for monitoring the search space [Sec. 3.3]; and
monitoring a second search space based at least in part on identifying the periodicity [Sec. 3.3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel with LG. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of UE power saving [LG Sec. 3.3].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Intel and LG as applied to claim 9 above, and further in view of Kim (US 20190191459 A1).

Regarding claim 10, Intel and LG disclose everything claimed, as applied above.
Although Intel and LG disclose wherein the primary cell is a sub 6 gigahertz cell [LG Sec. 2], as discussed above, Intel and LG do not explicitly disclose the secondary cell is a millimeter wave (mmW) cell. However, these concepts are well known as disclosed by Kim.
In the same field of endeavor, Kim discloses:
the secondary cell is a millimeter wave (mmW) cell [par. 0183].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel and LG with Kim. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of supporting the demand for larger communication capacities [Kim par. 0003].

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Intel as applied to claim 1 above, and further in view of Kim.

Regarding claim 21, Intel discloses everything claimed, as applied above.
wherein transmitting the common physical downlink control channel comprises, as discussed above, Intel does not explicitly disclose transmitting the common physical downlink control channel over a primary cell, and wherein transmitting the information comprises: transmitting the information over a secondary cell. However, these concepts are well known as disclosed by Kim.
In the same field of endeavor, Kim discloses:
transmitting the common physical downlink control channel over a primary cell [par. 0096], and wherein transmitting the information comprises:
transmitting the information over a secondary cell [par. 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel and LG with Kim. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of supporting the demand for larger communication capacities [Kim par. 0003].

Regarding claim 22, Intel and Kim disclose everything claimed, as applied above.
Kim further discloses:
wherein the primary cell is a sub 6 gigahertz cell [par. 0236] and the secondary cell is a millimeter wave (mmW) cell [par. 0183].

Claims 24-27 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of LG. 

Regarding claims 24 and 28, Intel discloses a method for wireless communication at a user equipment (UE) [Sec. 2.1 par. 1], comprising:
monitoring, using a first periodicity, a search space for a common physical downlink control channel associated with a transmission opportunity (Scheduling PDCCH [fig. 2]);
detecting the common physical downlink control channel based at least in part on monitoring the search space using the first periodicity (Scheduling PDCCH [fig. 2]);
Although Intel discloses search spaces, as discussed above, Intel does not explicitly disclose identifying a second periodicity for monitoring the search space based at least in part on information included in the common physical downlink control channel; and monitoring, using the second periodicity, the search space for a second common physical downlink control channel based at least in part on identifying the second periodicity. However, these concepts are well known as disclosed by LG.
In the same field of endeavor, LG discloses:
identifying a second periodicity for monitoring the search space based at least in part on information included in the common physical downlink control channel (Adapt PDCCH monitoring periodicity based on structure [Sec. 3.3]); and
monitoring, using the second periodicity, the search space for a second common physical downlink control channel based at least in part on identifying the second periodicity (Adapt PDCCH monitoring periodicity based on structure [Sec. 3.3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel with LG. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of UE power saving [LG Sec. 3.3].
Regarding claim 28, Intel and LG disclose a method for wireless communication at a base station [Intel fig. 2], comprising: … the periodicity different than a current periodicity [LG Sec. 3.3].

Regarding claim 25, Intel and LG disclose everything claimed, as applied above.
Intel and LG further disclose further comprising:
determining that a duration since the common physical downlink control channel is detected satisfies a threshold [Intel Sec. 2.2], wherein identifying the second periodicity [LG Sec. 3.3] is based at least in part on the duration satisfying the threshold [Intel Sec. 2.2].

Regarding claims 26 and 30, Intel and LG disclose everything claimed, as applied above.
LG further discloses further comprising:
determining that at least a portion of the transmission opportunity includes information for the UE, wherein identifying the second periodicity is based at least in part on identifying that the portion of the transmission opportunity includes information for the UE [Sec. 3.3].

Regarding claim 27, Intel and LG disclose everything claimed, as applied above.
LG further discloses wherein detecting the common physical downlink control channel comprises:
detecting that the common physical downlink control channel indicates the second periodicity [Sec. 3.3].

Regarding claim 29, Intel and LG disclose everything claimed, as applied above.
LG further discloses further comprising:
identifying at least one transmission beam for communicating the information by the base station, wherein the common physical downlink control channel comprises a second indication of the at least one transmission beam [Sec. 3.3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419